Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Arguments
Claims 1-3, 13-15, 18, and 19 have been amended. Claims 1-20 are currently pending.
Applicant’s arguments, filed 02/03/2022, and in light of Applicant’s amendment to claims 1-3, 13-15, 18, and 19 have been fully considered and are moot in view the new rejection (see infra).
Applicant argued that:
 “Nothing in the cited portions of Nakata teaches or suggests that the photodiode 161 has two different areas that each sense light passing through one of the two illustrated filters 162-UL and 162-UR. Indeed, as illustrated in Figure 9, the incident light passing through the two filters 162- UL and 162-UR is generally directed to the same location in photodiode 161… Following from this, nothing teaches that the filters 162-UL and 162-UR of Figure 9 of Nakata (reproduced above) are disposed such that light passing through one of the filters enters into a first area of the photodiode 161 that senses the light independently from a second area of the photodiode 161” (Pg. 11).
…
Nothing in Nakata teaches or suggests that a single photodiode can be divided into multiple areas that each are able to independently sense intensity of light entering that area. Accordingly, Nakata fails to teach or suggest "a photo diode comprising at least two areas that are configured to sense a light intensity independently from each other," as recited in Claim 1” (Pg. 12).

Examiner point out that in the new rejection (see infra), the claimed “a photo diode comprising at least two areas that are configured to sense a light intensity independently from each other” is interpreted corresponding to the photodiode 111 having two receiving areas corresponding to two color filters 112 in the cited portion of Fig. 9 of Nakata. Therefore, and based on the new interpretation, Applicant argument with regards to “photodiode 161” configuration is moot and Examiner believes that Nakata prior art still read on the limitation as recited and that rejection (see infra) is reasonable and obvious over the combination.

Applicant further argued that:
“The embodiments of Nakata cannot achieve the feature of the present claims of easily calculating brightness based on a plurality of distinct brightness data generated by a single photodiode. Accordingly, Nakata fails to teach or suggest "the filter array arranged between the micro lens and the photo diode such that the light passing through the first filter enters a first of the at least two areas of the photo diode and the light passing through the second filter enters a second of the at least two areas of the photo diode," as recited in Claim 1” (Pg. 12).

Examiner point out that in the new rejection (see infra), the claimed “the filter array arranged between the micro lens and the photo diode such that the light passing through the first filter enters a first of the at least two areas of the photo diode and the light passing through the second filter enters a second of the at least two areas of the photo diode” is interpreted corresponding to the first receiving area of the photodiode 111 receiving light passing through the A-color filter 112-UL and the second receiving area of the photodiode 111 receiving light passing through the B-color filter 112-UR) in the cited portion of Fig. 9 of Nakata. Therefore, and based on the new interpretation, Applicant argument are moot and Examiner believes that Nakata prior art still read on the limitation as recited and that rejection (see infra) is reasonable and obvious over the combination.

Applicant asserted that:
“Ohara does not teach or suggest that any one pixel receives light from more than one filter, let alone that one pixel is divided into two areas that each receive light from a different filter and sense that light independently from each other. Accordingly, Ohara fails to remedy the deficiencies of Nakata” (Pg. 15).

Examiner respectfully disagrees. As presented by the Examiner in the previous office action Ohara was solely introduced for its teaching of an exemplary arrangement of unit filter UFLT2 comprising primary colors, Red (R), Green (G), or Blue (B) and also one of a complementary colors such as Cyan (Cy), Magenta (Mg), and Yellow (Ye) shown in pixel 408; While the Nakata prior art refereed to teaches receiving light from more than one filter, let alone that one pixel is divided into two areas that each receive light from a different filter and sense that light independently from each other.
Therefore, and based on the new interpretation, Applicant argument are moot and Examiner believes that Nakata and Ohara combination still read on the limitation as recited and that rejection (see infra) is reasonable and obvious over the combination.
Examiner Finally note, that Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims; and It a unit pixel composed of four photo diodes 311, 312, 313, and 314 that are each arranged with one of R, G, and B band filters in a corresponding manner”. however, as the claim is recited, this unit pixel configuration is not present.  as the term “photo diode” can be interpreted corresponding to that shown in the cited portion of Fig. 9 of Nakata.
Based on the foregoing analysis, the Examiner respectfully stands behind the teachings of Nakata in view of Ohara, as applied in the 35 U.S.C. rejection (see rejection, infra). Applicant is invited to further amend the claims to reflect the unit pixel structure as disclosed in the original specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4, 8, 9-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata; Masashi (US 20130050562 A1, hereinafter “Nakata”), in view of Ohara et al. (US 20100165110 A1, hereinafter “Ohara”).

Regarding claim 1, Nakata teaches camera module (Figs. 9&20, [0227]: an imaging apparatus 500) comprising: 
a lens module comprising at least one lens (Fig. 20, [0228]: a lens section 511); 
and an image sensor module connected to the lens module (Fig. 20, [0229]: image sensor 512 connected to lens section 511), wherein the image sensor module ([0229]: The image sensor 512 is configured including a filter section 531 and a pixel section 532) comprises: 
a micro lens (Fig. 9, [0079]&[0230]: On-chip lens 113); 
a photo diode comprising at least two areas that are configured to sense a light intensity independently from each other (Fig.9, [0119]&[0230]: photodiode 111 having two receiving areas corresponding to two color filters 112); 
and a filter array (Fig. 9, [0119]: color filters 112) comprising a first filter passing a first designated band of light  and a second filter passing a second designated band of the light (Fig. 9, [0119]: a pair of an A-color filter 112-UL and a B-color filter 112-UR), as illustrated by Fig. 9, [0119]: first receiving area of the photodiode 111 receiving light passing through the A-color filter 112-UL) and the light passing through as illustrated by Fig. 9, [0119]: second receiving area of the photodiode 111 receiving light passing through the B-color filter 112-UR).
Nakata does not teach the first and second designated bands corresponding to colors complementary to each other.
However, Ohara discloses the first and second designated bands corresponding to colors complementary to each other (Fig. 4, [0038]-[0039]: an exemplary arrangement of unit filter UFLT2 comprising primary colors, Red (R), Green (G), or Blue (B) and also one of a complementary colors such as Cyan (Cy), Magenta (Mg), and Yellow (Ye) shown in pixel 408).  
Taking Nakata teaching in a N-divided pixel unit 100d of a configuration of the present technology, an A-color filter 112d-UL, B-color filters 112d-UR and 112d-DL and a C-color filter 112d-DR are disposed. [0191]: The C-color filter is a filter which transmits the light of the wavelength band of the C-color which is different from the wavelength bands of the wavelength bands of A-color and B-color (Fig. 15, [0190]), in view of Ohara discloser; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second designated bands corresponding to colors complementary to each other as taught by Ohara into the Nakata imaging device. The suggestion/ motivation for doing so would be to enhancing the sensitivity of the image sensor (Ohara: [0060]).

Regarding claim 2, the Nakata and Ohara combination teaches the camera module of claim 1, in addition Nakata discloses wherein the first area senses the light as illustrated by Fig. 9, [0119]: first receiving area of the photodiode 111 receiving light passing through the A-color filter 112-UL) and a second area senses the light passing through the second filter as illustrated by Fig. 9, [0119]: second receiving area of the photodiode 111 receiving light passing through the B-color filter 112-UR).

Regarding claim 3, the Nakata and Ohara combination teaches the camera module of claim 2, in addition Nakata discloses wherein the photo diode is configured to acquire first data corresponding to the light sensed in the first area and second data corresponding to the light sensed in the second area, the first data and the second data acquired independently from each other (as illustrated by Fig. 9, [0119]: The ]: the first receiving area of the photodiode 111 receiving light passing through the A-color filter 112-UL and the second receiving area of the photodiode 111 receiving light passing through the B-color filter 112-UR).

Regarding claim 4, the Nakata and Ohara combination teaches the camera module of claim 3, in addition Nakata discloses further comprising an image signal processor configured to receive the first and second data ([0169]: each of the electrical signals from the N photodiodes separately output (image signal reading section 533) without being added, and directly used as one electrical signal by the image signal reading section at the downstream (for example, the image processing section 515 shown in Fig. 20).

Regarding claim 9, the Nakata and Ohara combination teaches the camera module of claim 4, in addition Nakata discloses wherein the image signal processor is configured to adjust a white balance of image data based on the first and second data ([0163] [0168] &[0231]-[0235]: The image processing section 515 performs signal processing or various image processing such as, for example, white balance adjustment, de-mosaic processing, matrix processing, gamma correction and YC conversion on the image signals supplied from the image sensor 512).

Regarding claim 10, the Nakata and Ohara combination teaches the camera module of claim 1, in addition Ohara discloses wherein the filter array comprises a third filter passing a third designated band of the light that is higher in frequency than the first and second designated bands and a fourth filter passing a fourth designated band of the light that is lower in frequency than the first and second designated bands (Fig. 4, [0038]: The unit filter UFLT2 comprises the color filters of four colors arrayed into the 2-by-2 matrix corresponding to the unit pixel UPXL of FIG. 2. The unit filter UFLT2 comprises a Red (R) filter RFLT (lowest frequency), a Green (G) filter GFLT (middle frequency), and a Blue (B) filter BFLT (higher frequency), transmitting the primary colors Red (R), Green (G), and Blue (B) (transmitted primary colors) shown in pixels 402, 404, and 406 respectively.). The suggestion/ motivation for doing so would be to improve color reproducibility (Ohara: [0055]).

Regarding claim 11, the Nakata and Ohara combination teaches the camera module of claim 1, in addition Nakata discloses wherein the image sensor module as illustrated by Fig. 9, [0117]: The single pixel unit 150 is configured including, with respect to a single photodiode 161, a pair of an A-color filter 162-UL and a B-color filter 162-UR).

Regarding claim 12, the Nakata and Ohara combination teaches the camera module of claim 2, in addition Nakata discloses wherein the photo diode is split into the first and second areas based on a floating diffusion region being activated or by a metal film (Figs. 2A, 14&15, [0059]: photodiode area 41-1 to 41-4 having a common FD section 51, and each having a level corresponding to the amount of received light, is transferred to the common FD section 51 respectively.).

Regarding claim 13, claim 13 has been analyzed with regard to claims 1&4 and is rejected for the same reasons of obviousness as used above.

Regarding claim 14, claim 14 has been analyzed with regard to claim 2 and is rejected for the same reasons of obviousness as used above.

Regarding claim 19, Method claim 19 is drawn to the method of using the corresponding apparatus claimed in claims 1&2. Therefore, method claim 19, corresponds to apparatus claims 1&2, is rejected for the same reasons of obviousness as used above.
s 5, 6, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Nakata and Ohara combination as applied above, in view of Kim et al. (US 20090115874 A1, hereinafter “Kim”).

Regarding claim 5, the Nakata and Ohara combination teaches the camera module of claim 4, in addition Nakata discloses wherein the image signal processor is configured to generate  data by summing the first and second data ([0163] [0168] &[0231]-[0235]: Every electrical signals, each having a different level corresponding to the amount of received light at the respective photodiode, are separately output from each of the transfer gate and the individual FD sections 220, and are added by the image signal reading section at the downstream (for example, the image signal reading section 533 shown in FIG. 20. The image processing section 515 performs signal processing or various image processing such as, for example, white balance adjustment, de-mosaic processing, matrix processing, gamma correction and YC conversion on the image signals supplied from the image sensor 512).
Nakata does not teach wherein the generated data is a brightness data.
However, Kim discloses wherein the generated data is a brightness data (Fig. 8, [0084]: Luminance refers to the degree of brightness of light. Luminance can be obtained by linear combination of a red output, a green output, and/or a blue output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the generated data is a brightness data as taught by Kim into the Nakata and Ohara combination. The Kim: [0082]).

Regarding claim 6, the Nakata, Ohara and Kim combination teaches the camera module of claim 5, in addition Kim discloses wherein the image signal processor is configured to generate first chrominance data based on the first data, second chrominance data based on the second data, and third chrominance data by summing the first and second chrominance data (Fig. 8, [0096]-[0099]: R-Y' and B-Y' respectively denote chrominance signals Cr and Cb that are output from chrominance calculating unit 750, and R-Y and B-Y denote compensated chrominance signals. Chrominance signals Cr and Cb can be processed). The suggestion/ motivation for doing so would be to improve photosensitivity and a signal-to-noise ratio (SNR) (Kim: [0100]).

Regarding claim 15, claim 15 has been analyzed with regard to claims 1&5 and is rejected for the same reasons of anticipation as used above.

Regarding claim 16, claim 16 has been analyzed with regard to claims 1&6 and is rejected for the same reasons of obviousness as used above.

Regarding claim 18, Method claim 18 is drawn to the method of using the corresponding apparatus claimed in claims 1&5. Therefore, method claim 18, corresponds to apparatus claims 1&5, is rejected for the same reasons of obviousness as used above.
Regarding claim 20, Method claim 20 is drawn to the method of using the corresponding apparatus claimed in claims 1&6. Therefore, method claim 18, corresponds to apparatus claims 1&6, is rejected for the same reasons of obviousness as used above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Nakata, Ohara and Kim combination as applied above, in view of Fan et al. (US 2019/0378258 A1, hereinafter “Fan”).

Regarding claim 7, the Nakata, Ohara and Kim combination teaches camera module of claim 6, except wherein the image signal processor is configured to generate image data based on the brightness data and the third chrominance data.
However, Fan discloses wherein the image signal processor is configured to generate image data based on the brightness data and the third chrominance data ([0064]-[0076]: image processor is configured to extract chrominance UV components in a YUV signals (claimed “chrominance data”); to calculate an auxiliary value Y for each pixel (claimed “brightness data”), and combining the UV components with the brightness signal to form new YUV signals to form a fused image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the image signal processor is configured to generate image data based on the brightness data and the third chrominance data as taught by Fan into the Nakata, Ohara and Kim combination. The Fan: [0078]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Nakata and Ohara combination as applied above, in view of Kouyama et al. (US 20130093929 A1, hereinafter “Kouyama”).

Regarding claim 8, the Nakata and Ohara combination teaches the camera module of claim 4, except wherein the image signal processor is configured to transfer the first and second data to an external processor outside the camera module through an interface.
However, Kouyama discloses wherein the image signal processor is configured to transfer the first and second data to an external processor outside the camera module through an interface (Figs. 1&3,[0081]-[0082]: an imaging apparatus 1000 generates R, G, and B signals using the received set of the photoelectrically converted signals (S210). The R, G, and B signals are transmitted to an image processor 500 not included in the imaging apparatus 1000 for further processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the image signal processor is configured to transfer the first and second data to an external processor outside the camera module through an interface as taught by Kouyama into the Nakata and Ohara combination. The suggestion/ motivation for doing so would be to maximize space/size/weight of the imaging apparatus.
17 is rejected under 35 U.S.C. 103 as being unpatentable over the Nakata, Ohara and Kouyama combination as applied above, in view of Lee et al. (US 20160056200 A1, hereinafter “Lee”).

Regarding claim 17,  claim 17 has been analyzed and rejected with regard to claims 1&8, except wherein the image signal processor comprises at least one of an application processor of the electronic device, an image sensor IC of the camera module, or a companion chip that is electrically connected to the application processor and the camera module.
However, Lee discloses wherein the image signal processor comprises at least one of an application processor of the electronic device, an image sensor IC of the camera module, or a companion chip that is electrically connected to the application processor and the camera module (FIG. 16, [0170]: computing systems 1100 may be implemented by a data processor capable of using or supporting an MIPI interface, and may include an application processor 1110, an image sensor 1140 and a display 1150.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the image signal processor comprises at least one of an application processor of the electronic device, an image sensor IC of the camera module, or a companion chip that is electrically connected to the application processor and the camera module as taught by Lee into the Nakata and Ohara combination. The suggestion/ motivation for doing so would be to expand functionality of the device.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697